ADVISORY ANALYSIS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed amendments were filed on August 10, 2022 by the applicant as part of the After Final Consideration Program 2.0 (AFCP2).  A search and consideration was performed by the examiner within the time authorized for the pilot program.
In regard to claims 1 and 11, the proposed amendment modified the limitation:
based at least in part on verifying that the end request boundary or the next begin request boundary is a resettable point of the session state of the session, determining, based on the session reset configuration data corresponding to the session, one or more session attributes of the session state of the session to reset and performing a reset of the session state of the session at least by resetting the one or more session attributes of the session state of the session. (as recited in claim 1 and substantially replicated in claim 11).
The amendment will not be entered because it is not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.  While the amendment overcame the rejections documented in the previous office action under 35 U.S.C. 103 as being unpatentable over Datta  (U.S. 2006/0129684 A1; herein referred to as Datta) in view of Colrain et al. (U.S. 2013/0066837 A1; herein referred to as Colrain) in further view of et al. (U.S. 2014/0201838 A1; herein referred to as Varsanyi), a search and consideration performed as part of the AFCP2 process discovered new prior art Mode Manesh et al. (WO 2004040399 A2; herein referred to as Mode) that when applied in combination with Datta, Colrain, and Varsanyi teaches the amended limitation.  A sample rejection of how the amended claim elements map to the cited prior art is provided below.
The examiner has indicated to the applicant that distinctive matter found in the instant specification (see pages 16 – 19: ¶  ¶ [0066 -0078], and pages 23 – 25: ¶  ¶ [0091 -0101]) if added to the independent claims could advance the prosecution of the case.
If future prosecution of the instant application is desired, the applicant is advised to resubmit the proposed amendments, as well as any further modifications to the claims deemed useful to advance prosecution.  For example, it is suggested the applicant reconsider the proposed examiner’s amendment  that was discussed as part of the AFCP2 process.   
THE FOLLOWING IS AN EXAMPLE REJECTION USING THE APPLICANT’S AMENDMENT:
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Datta  (U.S. 2006/0129684 A1; herein referred to as Datta) in view of Colrain et al. (U.S. 2013/0066837 A1; herein referred to as Colrain) in further view of et al. (U.S. 2014/0201838 A1; herein referred to as Varsanyi) in further view of Mode Manesh et al. (WO 2004040399 A2; herein referred to as Mode).
In regard to claim 1, Datta teaches a computer-implemented method (see abstract: “. . . A method and apparatus for distributing a plurality of session requests across a plurality of servers. The method includes receiving a session request and determining whether the received request is part of an existing session . . . “) comprising: 
receiving a request from a client application to execute one or more commands within a session (see Fig. 1, ¶ [0020] “ . . . As depicted in FIG. 1, a set of application servers A=[A.sub.1, A.sub.2, . . . , A.sub.n] is configured as a cluster 12, where the cluster is a set of application servers configured with the same code base, and sharing runtime operational information (e.g., user sessions and Enterprise JavaBeans ("EJBs")). For simplicity, each application server A.sub.k (k=1. . . n) is assumed to be identical, although heterogeneous application servers can be employed as well. A request r is a specific task to be executed by an application server. Each request is assumed to be part of a session, S, where a session is defined as a sequence of requests from the same user or client. In other words, S=<r.sub.1,S, r.sub.2,S, . . . , r.sub.s,S>, and r.sub.j,S denotes the j.sup.th request in S. A set of web servers W=[W.sub.1, W.sub.2, . . . , W.sub.n] is configured as a cluster 14 and dispatches application requests to the application servers in the cluster 12 . . .”)  with a DBMS (see ¶ [0029] “ . . . a standard session clustering mechanism is provided with a standard, commercial application server, either as a native feature or through the use of a database management system (" DBMS")., the request having a begin request boundary and an end request boundary (e.g. is the request part of an existing session) (see Fig. 4, ¶ [0028] “ . . . Referring to FIG. 4, the method 40 begins at step 42 when a request to be dispatched is received. At step 44, the request dispatcher module 34 makes a determination if the request is part of an existing session. In other words, the request dispatcher module 34 first attempts to send the request to an "affined" dispatchable server (i.e., the server where the immediately prior request in the session was served)...”)  (see ¶ [0029] “ . . . If the request dispatcher module 34 determines that the request is part of an existing session, a determination is made at step 46 as to whether the application server is in a dispatchable state . . .”);
Datta fails to explicitly teach identifying that the end request boundary for the request is reached within the same session or a next begin request boundary for a next request is detected within the same session; based on the identifying that the end request boundary is reached within the same session or the next begin request boundary is detected within the same session, verifying that the end request boundary or the next begin request boundary is at a resettable point of a session state of the session; based at least in part on verifying that the end request boundary or the next begin request boundary is a resettable point of the session state of the session, determining, based on the session reset configuration data corresponding to the session, one or more session attributes of the session state of the session to reset and   performing a reset of the session state of the session at least by resetting the one or more session attributes of the session state of the session..  However Colrain teaches verifying that the end request boundary or the next begin request boundary is at a resettable point of a session state of the session (see ¶¶  [0051-0052] “ . . . The driver maintains the history of commands for the duration of the conversation, purging closed calls for completed queries and completed requests. The replay duration is limited by purging closed cursors, and at request boundaries dependent on the nature of the session state. The driver provides an API that exposes a plurality of procedures to the application. In one embodiment, the API exposes a begin request method and an end request method to the application. A request is a unit of work submitted by an application to execute some functionality. A request has an initialization phase, an execution phase, and an end phase. Requests are demarcated or delimited by the application using the begin request and end request methods. These API calls are embedded when borrowing and returning requests from connection pools. Using the request boundaries, the driver and the server to know where requests begin and end for dedicated sessions . . . . For driver connection pools, a begin request is issued at connection check-out and an end request is issued at connection check-in so that the server knows where requests begin and end. They need to be added to frameworks that hold connections for long periods, use these connections for handling requests, and do not return the requests to the lower level pools between requests. A request may use a connection pool or may use a dedicated session for a connection pool, and each get connection adds a begin request marker. Each return to the pool adds an end request marker. If not using a connection pool, requests are also marked using explicit begin request/end request markers . . .”);
based at least in part on verifying that the end request boundary or the next begin request boundary is a resettable point of the session state of the session (e.g. create a brand new session) (see ¶ [0053] “ . . . a brand new session is created. This ensures that the session contains no residual state due to a previous use from a connection pool . . .”), performing a reset of the session state of the session (see ¶ [0055] “. . . the driver maintains a history of commands and application-visible results for opened requests and purges the history of commands and application-visible results for closed requests. The application that initiated a request does not rely on the session to maintain any information about previously executed commands or previously received results from a prior request. To preserve the expectations for applications that initiate requests, the history of commands and application-visible results is purged between requests  . . .”).
The combination of Datta and Colrain fails to explicitly teach  identifying that the end request boundary for the request is reached within the same session or a next begin request boundary for a next request is detected within the same session; based on the identifying that the end request boundary is reached within the same session or the next begin request boundary is detected within the same session; determining, based on the session reset configuration data corresponding to the session, one or more session attributes of the session state of the session to reset and at least by resetting the one or more session attributes of the session state of the session  However Varsanyi teaches identifying that the end request boundary for the request is reached within the same session (see ¶ [0110] “. . . A "bundle" is a complete request message or a complete response message at the application layer. Bundler 508 may use several strategies to determine the boundaries of a bundle (e.g., using control packets, data direction, or timeouts) and send a bundle of data on to the protocol analysis modules. For instance, boundary determination methods may comprise one or more of the following: [0111] (1) Data Direction: in-sequence data received from the reassembler for a single session will change directions, for example, at the boundary between the request message and the response message. This change of direction may be used to indicate an end-of-message boundary. For example, a change of direction may be used to indicate an end to request message 701 and/or the beginning of an acknowledgement message 704 or response message 707. Thus, the very nature of request-and-response interactions may be used to place markers in a data stream to indicate message boundaries (or otherwise indicate message boundaries) that could not have otherwise been deduced without perfect knowledge and capturing. [0112] (2) Reassembler Activity Timeout: at the end of a message, where no additional traffic is immediately forthcoming (e.g., typically a response), a time tick from the reassembler or an expiration of a timer may be used to indicate an end-of-message boundary. For example, the occurrence of a timeout, following receipt of a packet of response message 707, may be used to indicate and end to response message 707. [0113] (3) Reassembler Missing Segment: if a segment of a message is missing, a timeout may be used to indicate a message boundary. A missing message segment may represent a TCP packet which should have been received with payload from the middle of a request or response stream. An incomplete message may be marked as incomplete. In many cases, protocol handlers can still extract sufficient data from the incomplete message to build a model. For example, an expiration of a timer or an occurrence of a timeout, following receipt of a prior segment or other event which results in an expectation of the missing segment, may be used to indicate an end to a request or response message . . .”) or a next begin request boundary for a next request is detected within the same session (Fig. 8, ¶¶ [0117-0121] “ . . . In the message flow illustrated in FIG. 8, the first request segment 801 of the request transmitted from network agent 102 and the first segment 802 of the acknowledgement (ACK) transmitted from network agent 103 are received. Reassembly renders the payload of first segment 801 as a stream of request data 803 to bundler 508. This provision of the payload of first segment 801 may be provided before reception of ACK 802, or may be provided after reception of ACK 802 which indicates that first request segment 801 was successfully received by network agent 103. In addition, the ACK messages may be used by the reassembler to shortcut the timeout process. For instance, if an ACK message is seen for a payload packet that was not witnessed, it is likely that the missing packet was lost in the capture path. In either case, when bundler 508 receives first request data 803, there is no indication yet that the message is complete. Thus, bundler 508 queues first request data 803.  The second and final request segment 804 of the request from network agent 102 and the corresponding ACK 805 from network agent 103 are then received by the reassembler. The reassembler appends this second request segment 804 in sequence to the current stream of request data to bundler 508, and provides the payload data 806 of second request segment 804 to bundler 508. Since bundler 508 still has no indication that the message is complete, bundler 508 queues second request data 806. In other words, bundler 508 appends second request data 806 to first request data 803. In the illustrated example, network agent 103 formulates a three-segment response to the request from network agent 102. The first segment 807 of the response from network agent 103 and the corresponding ACK 808 from network agent 102 are received. The reassembler provides the payload data 809 for first response segment 807 to bundler 508. Bundler 508 detects that the direction of traffic has changed, and determines that the previous message bundle it was collating is now complete. Thus, bundler 508 sends this message bundle 810 (i.e., the full request from network agent 102 to network agent 103 comprising request data 803 and 806) to a Layer 7 protocol interpreter for further analysis.  The additional two segments 811 and 814 of the response from network agent 103 to network agent 102, and the corresponding ACK messages 812 and 815, are received. Second response segment 811 and third response segment 814 are processed into data streams 813 and 816, respectively, and provided to bundler 508. Bundler 508 collates first response data 813 and second response data 816 (i.e., appends data 813 and 816 to data 809), but does not yet pass them on to the Layer 7 protocol interpreter.  Next, a first segment 817 of a second, new request from network agent 102 to network agent 103 and the corresponding ACK 818 are received. The reassembler sends the request data 819 from request segment 817 to bundler 508. Bundler 508 detects that the direction of data transmission has changed, and issues the complete response 820 (i.e., comprising response data 809, 813, and 816), corresponding to the first request, to the Layer 7 protocol interpreter  . . .”); based on the identifying that the end request boundary is reached within the same session or the next begin request boundary is detected within the same session (e.g. new messages in an open session)  (see ¶ ¶ [0237-0242] “ . . . CONN_OPEN: indicates that a new client-to-server connection has been detected and includes, as parameter data, a client/server connection identifier tuple, an identifier of the original endpoint client that was connected to (e.g., used in load-balanced database scenarios), and/or an identifier of the service that was connected to (e.g., this maps to a specific instance of a monitored database, and is possibly many-to-one).  CONN_CLOSE: indicates that a connection relationship between client and server has been closed or otherwise ended, and includes, as parameter data, a reference to the connection. SESS_OPEN: notification of a new session or login on an existing connection, and includes, as parameter data, a username and/or a reference to the connection. SESS_CLOSE: notification that a session has been logged out on an existing connection, and includes, as parameter data, a reference to the open session.  TASK_EXEC_DISPATCH: signals the start of a new operation requested by the client to the server (requests may be chained together so that this may be a repeat of an earlier request), and includes, as parameter data, a reference session on which the request takes place, a reference to the first time that this request was issued, a timestamp when the request was first detected, statistics regarding rows, bytes, and transfers for this request chain, SQL text of the operation, and/or parameters from the client that modify the SQL operation.  TASK_EXEC_COMPLETE: signals the first response from the database server back to the client for a request, and includes, as parameter data, a reference to the open session, a reference to the first request in the chain, a reference to the current request being responded to, a time (e.g., in milliseconds, nanoseconds, etc.) between dispatch and response, and/or transfer statistics (e.g., row, bytes, and/or transfers).  TASK_ROWS: signals that an increment of data has been transferred from the server to the client on behalf of a request (e.g., used to provide rate information on long-running requests that retrieve large amounts of data), and includes, as parameter data, a reference to an open session, a reference to the current request, a timestamp, and/or transfer statistics (e.g., rows, bytes, and/or transfers);.  TASK_COMPLETE: signals the completion of a request, and includes, as parameter data, a reference to an open session, a reference to the first and current request in the chain, total time spent servicing the request and responses, and/or transfer statistics (e.g., rows, bytes, and/or transfers) . . . “).
The combination of Datta, Colrain, and Varsanyi fails to explicitly teach determining, based on the session reset configuration data corresponding to the session, one or more session attributes of the session state of the session to reset and at least by resetting the one or more session attributes of the session state of the session.  However Mode teaches determining, based on the session reset configuration data corresponding to the session, one or more session attributes of the session state of the session to reset and at least by resetting the one or more session attributes of the session state of the session (see ¶ [0106] “ . . . When the database information cannot be resolved explicitly on 
CmoClientSession and CmoTransaction objects, the session objects will try to resolve this by using all the objects that got involved. If any object that got involved has some database information (not null), this information will be compared to the database information that is associated with the session objects. If the database information for the session objects is null, then it will be set to be the database information from the object; else if the information is not the same, then an exception will be thrown. This logic will continue for all the objects that got involved. In order to assist identifying the database information for an operation and/or a fransaction, COF introduced a new interface "CmoDbConflictResolver". A CmoDbConflictResolver object is configured for one project. This can be done in the configuration where the key is: database.conflicfresolver.{full class name of project} = {full class name that implements CmoDbConflictResolver interface}. [00107] 4. The resolver is called at the last possible moment. Meaning if an object is created, it won't be called until the object is attempted to be committed. This means, the resolver can expect that all the attributes of the object have been, set for creation and can use them to determine which database the object should belong. [00108] For the find case, the expression or attribute query, or attribute map query is passed so that the resolver can determine based on the attributes that are being queried which database to query against. We can never support query across databases in a single query. Again this is only needed if setDb has not already been called on the clientSession and the object being queried has been configured to exist in more than one database. [00109] The way that CmoDbConflictResolver can be implemented is to use some configuration information or maybe some other dynamic data that tells it the mapping of some object attribute values to a particular physical database. This should be kept as simple as possible. For example, use the organization id of the object to determine which database, and maybe the databases are named based on orgld, so that it is a simple mapping. These database names are the "logical" names that are determined at configuration/installation time to give a name to a database and then its configuration information as to where its located, etc. So the name we use is a logical name and represents the name of the database configuration to access and not the actual physical database name in the database system. [00110] Four functions are available on the client session to control the database information. They are: setDb(CuDatabaseConfig); getDbO; overrideDb(CuDatabaseConfig); and resetDb(). The getDbO just returns the current database that is set on the Client Session object; the overrideDb(CuDatabaseConfig aNewdb) and resetDb() use a stack mechanism to keep track of the change of db info on the client session. The overrideDb(CuDatabaseConfig aNewDb) will push the current db to the stack and set the current db to be "aNewDb" that is passed in. The resetDb() will set the current db to be the top element of the stack if it is not empty; or else, it will silently do nothing. The setDb(CuDatabaseConfig aNewDb2) will set the current db to be "aNewDb2" and clear the stack. So if the setDb() is called when the stack has some information, the stack will be just cleared. The system client session object, which is a special client session, uses these four functions per thread base. Hence the database information on one thread has nothing to do with that on another thread. . . “).
/JAMES N FIORILLO/               Examiner, Art Unit 2444